DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claim does not contain any amendments.
Claims 1-20 have been presented for examination based on the response filed on 4/13/2021.
Claim 1-20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
This action is made Final.
Response to Arguments
Regarding Rejection under 35 USC 112(a) Written Description:
The issue here remains how to remove the sliver cells. They appear to be result of meshing on either side of the fault interface when the vertices on the either side don’t align (A) and are too close (B). It appears the problem (A) is not fixed even after the process described in Fig.7A-D and is evident from the orphaned vertex as indicated in figure below when compared between Fig.7A & Fig.7D.


    PNG
    media_image1.png
    391
    684
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    343
    698
    media_image2.png
    Greyscale
 
This brings us to the issue (B) as there is no threshold disclosed which would lead to combining the vertices which are closer than certain distance. Threshold is critical in determining which vertices are removed. The response filed is addressed below in view of these two points.

(Argument 1) Applicant has argued in Remarks Pg.8:

    PNG
    media_image3.png
    381
    700
    media_image3.png
    Greyscale

(Response 1) Applicant’s response has two issues again here. First that the orphaned vertex (such as annotated with big red arrow in annotated figure 7D above) are not for illustrative purposes only as alleged and is not removed as seen in Fig.7D. The orphaned vertex is still connected on the right side of the fault and when the right side comes together with left side at the fault in the remapping step of claim 1 this vertex is very much present (again  as seen from Fig.7D above). Assuming that orphaned vertex is visible, then the second issue is this mesh is faulty now because e.g. there is a cell on the left side of fault which is sharing the edge with two side on the right side of the fault (as pointed out in 7D above) --- which defeats the purpose of meshing for any practical application. This problem is known and addressed in other arts1, but it appears that current mesh is not addressing this remapping step of claim 1 which allegedly bring back together the independently remeshed left and right sides together (as in Fig.7D).
E.g. Additional Prior Art of Record (NPL) by Zhang to illustrate the point: “Automatic 3D Mesh Generation for A Domain with Multiple Materials” showing on Pg. 14 Fig.12 of NPL a pillowing technique to remove the issue in Fig.7D, but absent written description in the current specification ([0077]-[0079]) as to how the remeshing and remapping is achieved.

    PNG
    media_image4.png
    529
    679
    media_image4.png
    Greyscale


(Argument 2) Applicant has argued in Remarks Pg.8-9:

    PNG
    media_image5.png
    365
    647
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    409
    642
    media_image6.png
    Greyscale

(Response 2) The specification mentions constrained Dulaney Tessalation (Also known as Constrained Dulaney Triangulation2 in a plane), but fails to disclose how the constrains are applied, i.e. which vertices are selected for removal on each side of the fault, and steps for selection, such that only vertices that cause the sliver cell are removed via constrained Dulaney Tessalation. Cited specification [0059][0066][0078] are silent on methodology/direction/selection of removal of tightly spaced points 274. Simply stating, as in [0078] “…Remeshing cells 290 to remove the sliver cells includes processor 140 reshaping the one or more cells (e.g., cells 290) in first fault block 315 and second fault block 325 separately and independently….”, does not address the core problem of genus of algorithms which can be used to select and selectively remove one of the tightly spaced (sliver) cells. Removal of the tightly spaced points 274 is critical to removal of sliver cells and which in turn is critical to practicing the invention to (re)meshing of plurality of cells in the geological model. The specification lacks proper description on steps to remove sliver cells so that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed. Simply adding the “reshaping the one or more cells” does not address any of the concerns above. Application of constrained Dulaney Tessalation would require someone to manually identify the sliver vertices (absent any specific algorithm) and would still not address the how fault is properly reshaped/remeshed/remapped back together (See [0079]) thereby failing to meet the written description requirement. Unlike as alleged specification [0063] or [0078] do not disclose how these points (sliver vertices) are removed by reshaping. Applicants are welcome to explain, provide references.

(Argument 3) Applicant has argued in Remarks Pg.9:

    PNG
    media_image7.png
    279
    662
    media_image7.png
    Greyscale

(Response 3) Upon review of applicant’s argument, in absence of any amendment, examiner withdraws the suggestion that claims 6-11 would cure this deficiency, simply applying the constrained Dulaney Tessalation, without steps/algorithm for determining which vertices are to be removed (to remove the sliver cell in effect) on independent left or right side block of the fault (hopefully not done manually), is akin to stating in a genus that this exemplary algorithm (as there can be others as stated in specification [0063]) is applied to solve the problem without providing adequate written description. MPEP 2161 states that “…adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries…”. Applicant has not cited any prior art so that this specific technique of using constrained Dulaney Tessalation to remove the sliver cells can be understood as well known in the art and therefore not needed to explicitly disclosed in written description. Cited prior art above Zhang does not appears to use constrained Dulaney Tessalation to address this problem or is concerned with Sliver cells specifically.
(Argument 4) Applicant has argued in Remarks Pg.10-11:

    PNG
    media_image8.png
    195
    652
    media_image8.png
    Greyscale


(Response 4) Arguments against the Prange are not persuasive as the current unsealed mesh is also water tight (as no sliver cells are omitted). In fact if the sliver cells were omitted in current disclosure, the purpose of remeshing would be futile since the goal is to remove those sliver cells. 

Prior Art Mapping in view of Anticipated Applicant’s Response

    PNG
    media_image9.png
    583
    494
    media_image9.png
    Greyscale
If the applicant maintains that removal of sliver is simply the result of remeshing, then PGPUB No. 20110310101 by Prange teaches how to model a sliver cell (leaky void) in a fault and absorb it in the re-meshing scheme. The meshing (surface patches) (See C) of the interface and elimination of the sliver by creating a conforming surface mesh on right side (See D) would meet the limitation. The limitation of sealing (see A) and unsealing (See C-F) would eliminate the sliver. Fault is indicated with thatched pattern. 


  


Claim Rejections - 35 USC § 112(a) Written Description Requirement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
MPEP 2161.01 states: 

For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement").

Claim 1 & 15 claims “additionally remeshing one or more cells adjacent to the unsealed fault independently in the fault blocks on opposite sides of the unsealed fault so as to remove sliver cells in the one or more of fault blocks”. The specification ¶ [0055] & [0057] disclose the problem with having sliver cells and ¶[0076]-[0078] generically states the sliver cells are removed based on “any suitable re-meshing algorithm”. From the disclosure Fig.4A-E and 7A-7D the inventive concept is to .
Prior Art of Record
US Patent No. 8212814 by Branets; Larisa V. et al shows generating a constrained Delaunay triangulation for a planar domain with boundaries and internal features. The boundaries and internal features of the domain are approximated with polylines. This may be used in future prior art rejections.
US PGPUB No. 20100245347 By Dorn shows the two zone (null zone 1 & 2) based meshing approach around a fault.

    PNG
    media_image10.png
    277
    542
    media_image10.png
    Greyscale


US PGPUB No. 20130231903 by Li teaches addressing the sliver cell but does not teach how the re-meshing is done to remove it. 

    PNG
    media_image11.png
    501
    772
    media_image11.png
    Greyscale

US Patent No. 6106561 by Farmer teaches forming a fault zone around the fault line and re-meshing based on boundaries (See Fig.43-50).

    PNG
    media_image12.png
    525
    467
    media_image12.png
    Greyscale
US PGPUB No. 20110310101 by Prange teaches how to model a sliver cell (leaky void) in a fault and absorb it in the re-meshing scheme. 

    PNG
    media_image13.png
    742
    542
    media_image13.png
    Greyscale

 
US PGPUB No. 20120022837 by Asbury most importantly teaches sliver cells as small cells (1602) which do not conform to the selected partitioning cell types (as non-hexahedral cells 1604 in Fig.16) and shows a mechanism how to remove them (Fig.17)

    PNG
    media_image14.png
    830
    526
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    522
    561
    media_image15.png
    Greyscale



None of the cited prior arts appear to teach the steps as claimed to seal, empty, unseal, re-mesh and update the model to achieve the result of removing the sliver cells for various fault types in the geological model.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128


/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Tuesday, April 20, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 NPL by  Yongjie Zhang et al,” Automatic 3D Mesh Generation for A Domain with Multiple Materials”, Carnegie Mellon University, 2007, Pgs. 18
        2 See Wikipedia Constrained Dulaney Triangulation https://en.wikipedia.org/wiki/Constrained_Delaunay_triangulation